Title: To Thomas Jefferson from Isaac Briggs, 11 May 1805
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear friend,
                     Washington M.T. 11th. of the 5. Mo. 1805
                  
                  Some time ago I received thy acceptable letter of March 14. ’05. I have written to Governor Claiborne on the subject of La Fayette’s lands—be assured I will sedulously attent to it.
                  I intended to have written to thee fully by the present mail, on several subjects, but am compelled by a press of business to defer most of them to the next, or to treat them more superficially than I wish to do.—
                  1. The little I was able to gather of Col. Hawkins’s sentiments respecting a removal of the Indians to the westward of the Mississippi.
                  2. The shameful derangement of the Post-office establishment as it affects this Territory. To this moment we are ignorant of the laws of last Session of Congress, except two, sent to us by the Secretary of the Treasury.
                  3. The political situation of the Territory. This last appearing to me likely to suffer by delay, is the principal object of the present communication.
                  The Republican cause has been already much weakened by the administration of the Secretary, Cato West. An ebullition of turbulent spirits has lately commenced in the news papers. By next mail, I will send thee all the peices, to that time, with explanatory notes.
                  Robert Williams has not yet received his commission as Governor, nor any official notice of his appointment, so as to enable him to arrange his affairs to accept &c.
                  From certain measures of the General Government affecting some of the near connections of the Secretary—his having high pretensions to the appointment of Governor, being so long intrusted with the administration, and being at last disappointed—render them much disposed to throw embarrassments in the way of any successor, in order to verify, if possible, what they have already said in the public prints—“That any man sent here must be less capable than the Secretary.”—
                  Knowing that their intolerant little junto has lost the administration, relieves them in a great measure from their responsibility—and knowing to whom it is given, affords them a double opportunity to lay the ground work of faction and opposition and to barricade the avenues to a just administration, while the person against whom they fortify, may look on without the power of counteraction. In the mean time, the great mass of the people who received the news of this appointment with more than common demonstrations of joy, are in danger of being soured, in conceiving themselves still neglected by the General Government.
                  Accept assurances of my esteem and affectionate regard.
                  
                     Isaac Briggs.
                  
                  
                     I am now convinced that thy opinion of G. Poindexter is radically correct.
                  
                  
                     I. B.
                  
               